DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-10, 12, 14, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (US 2007/0229433 A1).
Regarding claim 1, Jang discloses a method for driving a display panel, comprising:
scanning a gate line (GL1) connected to an ith row of sub-pixels (e.g., first row), and driving the ith row of subpixels through a plurality of data lines of the display panel, where i                         
                            ≥
                        
                     1;
scanning a gate line (GL2) connected to a jth row of sub-pixels (e.g., second row), and determining a reference grayscale of each of the jth row of sub-pixels in each candidate connection mode, wherein the plurality of data lines have a plurality of candidate connection modes (T1 to T4), and the ith row of subpixels and the jth row of sub-pixels are two rows of sub-pixels which are sequentially driven in the display panel, where j                         
                            ≥
                        
                    1;
determining a target connection mode that minimizes a grayscale variation degree of the jth row of sub-pixels from the plurality of candidate connection modes (target voltage value at the second period T2 and T4), wherein the grayscale variation degree is intended to characterize a total variation degree of the reference grayscale of each of the jth row of sub-pixels relative to a grayscale to be displayed;
connecting the plurality of data lines according to the target connection mode;
disconnecting the plurality of data lines; and
driving the jth row of sub-pixels through the plurality of data lines (paras. 0061-0065).

in each candidate connection mode, any two connected data lines belong to the same data line group (e.g., DL1, DL3, DL5…) (paras. 0014-0015).
Regarding claim 7, Jang discloses in each candidate connection mode, the data lines in each data line group are connected in the same fashion (paras. 0014-0015).
Regarding claim 8, Jang discloses each data line group comprises a plurality of first data lines (D1, D3, D5…) and a plurality of second data lines (D2, D4, D6…), the first data lines being configured to load a potential of a positive polarity, and the second data lines being configured to load a potential of a negative polarity; and
in each candidate connection mode, each data line group satisfies at least one of the following conditions:
at least two first data lines in the data line group are connected; and
at least two second data lines in the data line group are connected (paras. 0014-0015 and 0061-0065).
Regarding claim 9, Jang discloses each data line group comprises three first data lines and three second data lines (paras. 0014-0015 and 0061-0065).
Regarding claim 10, Jang discloses each data line group is connected to subpixels in a pixel adjacent thereto, and the pixel comprises a plurality of sub-pixels (paras. 0014-0015 and 0061-0065).

Regarding claims 16 and 18, Jang discloses a display panel, comprising a processor and a memory; wherein the processor is configured to run a program stored in the memory to perform the method as defined in claim 1 (fig. 2, paras. 0043-0044).

Allowable Subject Matter
Claims 3-6, 11, 13, 15, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 3 identifies the distinct limitations “the total variation amount corresponding to each data line group is an absolute value of a sum of grayscale variation amounts of the respective sub-pixels connected to the data line group; and the grayscale variation amount of each sub-pixel is intended to characterize a variation amount of the reference grayscale of the sub-pixel relative to the grayscale to be displayed”. claim 5 identifies the distinct limitations “scanning the gate line connected to the ith row of sub-pixels according to a test image, and driving the ith row of sub-pixels through the plurality of data lines; scanning the gate line connected to the j*11 row of sub-pixels according to the test image; scanning the gate line connected to the ith row of sub-pixels according to a target image, driving the ith row of sub-pixels through the plurality of data lines, and Claim 13 and 15 identify the distinct limitations “determine a sum of total variation amounts corresponding to the plurality of data line groups in each candidate connection mode as the grayscale variation degree of the jth row of sub-pixels in each candidate connection mode …scan the gate line connected to the jth row of sub-pixels according to the target image, and drive the jth row of sub-pixels through the plurality of data lines”. Claim 17 and 19 identify the distinct limitations “prior to determining the target connection mode that minimizes the grayscale variation degree of the jth row of sub-pixels, determining a sum of total variation amounts corresponding to the plurality of data line groups in each candidate connection mode as the grayscale variation degree of the jth row of sub-pixels in each candidate connection mode…driving the jth row of sub-pixels through the plurality of data lines comprises: scanning the gate line connected to the jth row of sub-pixels according to the target image, and driving the j*11 row of sub-pixels through the plurality of data lines”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee (US 2006/0202927 A1)  discloses a liquid crystal display includes a plurality of subpixels respectively having switching elements and arranged in a matrix, a plurality of data lines connected to the subpixels via the switching elements and transmitting a data voltage.
Takada et al. (US 2005/0168425 A1) disclose an active matrix type display device is driven by inverting polarities of gray scale voltages every nth rows of a pixel array of the display device where n ≥ 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693